Exhibit 10.37






[APOLLO GLOBAL MANAGEMENT LETTERHEAD]


[Name]
[Address]




Dear [ ],


Reference is hereby made to the engagement letter (the “Engagement Letter”) that
you executed with Apollo Global Management, LLC (the “Company”) in connection
with your service as a director on the board of directors (the “Board”) of the
Company. We are pleased to inform you that, effective as of the date hereof,
your annual award of restricted share units of the Company (“RSUs”) shall
increase to $125,000 per year. As in past years, you shall receive the annual
award on or about each June 30th, and the RSUs will vest on the first
anniversary of the respective grant date. The base annual compensation for your
service as a member of the Board and any fees you receive for service as a
member of any committees of the Board remain unchanged.


We hope you are pleased with this new compensation package. If you are in
agreement with the foregoing, please so indicate by signing this letter where
indicated below.


Very truly yours,


APOLLO GLOBAL MANAGEMENT, LLC




By:     _______________________________
Name:
Title:

Accepted and agreed:


________________________
[        ]

Dated: _______ __, 2018




